DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: it is at least unclear as to what the applicant considers ”wireless”. As review of the specification reveals wired power connection as in: [0079] instant application specification
 “the door handle 10, as indicated in FIG. 5, can be provided without a cable and can only be electrically connected to an electric line K by mounting the door handle 10 on the vehicle 1, which in turn can lead to another switch 60 and/or to a control unit 70, as indicated in FIG. 7.”
Wireless recitation will be taken broadly in any form unless otherwise clarified by the applicant.

Claim Objections
Claims 2-4, 7, 8, 12, 15, 17, and 18 objected to because of the following informalities: patentablity is evaluated on the positively recited structure and function in an apparatus application. How an apparatus “is designed” with the thoughts and intentions of a designer are irrelevant.  Appropriate correction is required.
Regarding claims 8 and 17 are objected to are indefinite as the metes and bounds of what is or is not -Like another cannot be objectively determined. However, instead of indefinite, the recitation is taken broadly as “any” unless otherwise clarified by the applicant as to what the apparatus must be by positive recitation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 (5-14 by their dependency) and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4 and 8 that which “can be electrically connected and or “can be detachably received "can be" renders the claim indefinite, because it is susceptible to more than one plausible construction. It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a system capability that is a mere possibility that is not required.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dingman et al. (US 2010/0321946). 

Regarding claim 1, Dingman et al discloses A door handle (110; Dingman et al.) for a vehicle comprising: - 
a cavity (Fig. 10 interior of 416; Dingman et al.) which is at least partially formed by a housing of the door handle, and - an electronic unit (218; Dingman et al.)  which is received in the cavity, wherein the electronic unit comprises a carrier unit (126; Dingman et al.), - 
an electric connector unit (32a; Dingman et al.) which comprises at least one electrically conductive connector element, wherein the at least one connector element is fixed (0041; Dingman et al.) to the carrier unit in a material-locking manner.

Regarding claim 2, Dingman et al discloses The door handle according to claim 1, wherein at least the electric connector unit or the electronic unit is designed to be wireless (signal docking15[0079}; Dingman et al.).

Regarding claim 3, Dingman et al discloses The door handle according to claim 1, wherein at least the carrier unit is designed as an electric circuit board (26 module; Dingman et al.) or the carrier unit comprises at least one conductor track or at least one sensor unit, which is electrically connectable to a socket via the at least one connector element.

Regarding claim 4, Dingman et al discloses The door handle according to claim 1, wherein at least the electronic unit comprises at least one lighting unit (18 illumination module; Dingman et al.) which can be electrically connected to a socket via the at least one connector element or the door handle is designed as a flush door handle.

Regarding claim 5, Dingman et al discloses The door handle according to claim 1, wherein at least the electric connector unit comprises a connector housing (32a; Dingman et al.) or the door handle comprises a bearing arm receptacle for a bearing coupling.

Regarding claim 6, Dingman et al discloses The door handle according to claim 1, wherein at least a connector housing of the electric connector unit comprises at least one securing element (snap, [0041]; Dingman et al.) in order to connect the connector housing to a socket of a bearing coupling in at least a form- or force-locking manner, or a connector housing of the electric connector unit comprises a second elastic sealing element.

Regarding claim 7, Dingman et al discloses The door handle according to claim 1, wherein at least a connector housing of the electric connector unit is designed as a plastic component ([0039] plastic or polymeric; Dingman et al.), or a connector housing of the electric connector unit comprises the at least one connector element as an injected element.
Note” “injected” is a process. Product by process recitation can be given little if any patentable weight.

Regarding claim 8, Dingman et al discloses The door handle according to claim 7, wherein at least the bearing arm receptacle comprises a mounting element (310 Fig. 9; Dingman et al.) for a complementary counter-mounting element of the bearing coupling in order to receive the bearing coupling (215; Dingman et al.) in a defined orientation in the bearing arm receptacle, or the bearing arm receptacle is designed at such a distance from the outer contour of the electric connector unit (32a; (215; Dingman et al.) that the electric connector unit is enclosed by the bearing arm receptacle in a shell-like manner (Fig.10;  Dingman et al.), and that the bearing arm receptacle together with the connector unit forms a male plug part (215 Fig. 8; Dingman et al.) in which a socket of a bearing coupling can be detachably received and can be electrically contacted.

Regarding claim 9, Dingman et al discloses The door handle according to claim 1, wherein the door handle comprises a fixing unit (118 on the handle side, Fig.5; (215; Dingman et al.)  for a connector housing of the electric connector unit in the region between the housing ([0040 plug and socket; (215; Dingman et al.) and a bearing arm receptacle for a bearing coupling.

Regarding claim 10, Dingman et al discloses The door handle according to claim 9, wherein at least the fixing unit comprises a labyrinth guide, or the fixing unit comprises an additional sealing ([0033] substantially sealed; (26; Dingman et al.) to seal the cavity.

Regarding claim 11, Dingman et al discloses The door handle according to claim 1, wherein at least the housing of the door handle comprises a first shell and a second shell, or the housing (26; Dingman et al.)  comprises at least one positioning element (an outer wall that substantially corresponds to the contours of the door handle assembly, [0033]; Dingman et al.)  for the carrier unit in order to fix the carrier unit in the cavity.

Regarding claim 12, Dingman et al discloses The door handle according to claim 1, wherein at least the housing ([0033] substantially sealed; (26; Dingman et al.) is designed to seal the cavity or the housing comprises a wall.

Regarding claim 14, Dingman et al discloses The door handle according to claim 1, wherein an aperture (Fig. 5; Dingman et al.) is provided for the electronic unit.

Regarding claim 15, Dingman et al discloses A handle arrangement for a vehicle, comprising: a door handle (110; Dingman et al.) and a bearing coupling (215; Dingman et al.) for fixing the door handle on the vehicle, wherein the bearing coupling is designed with an electric line (32b; Dingman et al.), and wherein the bearing coupling is mechanically fixed ([0041;Dingman et al.) and electrically connected (32a plug and socket; Dingman et al.) to an electric connector unit of the door handle.

Regarding claim 16, Dingman et al discloses The handle arrangement according to claim 15, wherein at least the door handle comprises a bearing arm receptacle (pivotably or movably mounted to the door [0048]; Dingman et al.) for the bearing coupling or the bearing arm receptacle comprises a mounting element which cooperates with a complementary coupling element of the bearing coupling in order to receive the bearing coupling in a defined orientation in the bearing arm receptacle.

Regarding claim 17, Dingman et al discloses The handle arrangement according to claim 15, wherein at least the bearing arm receptacle is designed at such a distance from the outer contour of the electric connector unit that the electric connector unit is enclosed by the bearing arm receptacle in a shell-like manner (Fig. 10; Dingman et al.), and that the bearing arm receptacle together with the connector unit forms a male plug part (215; Dingman et al.)  in which a socket of the bearing coupling is detachably received and electrically contacted ([0040 plug and socket; (215; Dingman et al.)  or a connector housing of the electric connector unit comprises at least one securing element in order to connect the connector housing to a socket of the bearing coupling in at least a form- or force-locking manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 and 18-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Dingman et al. (US 2010/0321946) in view of Pudney (US 7,375,299).

Regarding claim 13, Dingman et al discloses The door handle according to claim 1, wherein at least sealed into the cavity or the housing of the door handle comprises an opening for sealing into the cavity.
Dingman et al. does not disclose: at least a casting compound is injected into the cavity or the housing of the door handle
Pudney teaches liquid sealant for the purpose of sealing out debris and water.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Dingman et al. with at least a casting compound is injected into the cavity or the housing of the door handle as taught by Pudney for the expected benefit of providing a sealed unit from debris and water incursion.  

Regarding claim 18, Dingman et al. makes obvious A method for producing a handle arrangement for a vehicle, comprising the following steps: 1) inserting an electronic unit (32 Fig. 4, inserted shown in Fig.5; Dingman et al.)  into a cavity of a door handle, wherein the electronic unit comprises a carrier unit and an electric connector unit, 2) inserting a casting compound (liquid rubber/adhesive sealant; Pudney) into the cavity so that the casting compound at least partially surrounds the electronic unit 3) fixing a bearing coupling (215; Dingman et al.), which is designed with an electric line (32b; Dingman et al.) to the electric connector unit, whereby the door handle is fixed to the vehicle mechanically([0041;Dingman et al.), and at the same time the electronic unit is electrically connected(32a plug and socket; Dingman et al.)  to the electric line of the bearing coupling.

Regarding claim 19, Dingman et al. makes obvious The method according to claim 18, wherein at least in step 1) inserting the electronic unit into the cavity (fig. 3; Dingman et al,)is at least partially automatic or fully automatic, or in step 1) an automatic positioning (snap, [0041]; Dingman et al.) of the electronic unit is performed by at least one positioning element on the housing, or in step 1) an automatic positioning and/or an automatic sealing of the electronic unit is performed by a fixing unit for a connector housing of the electric connector unit, or in step 3) an additional sealing of the electronic unit is performed by a connector housing of the electric connector unit.

Regarding claim 20, Dingman et al. makes obvious The method according to claim 18, wherein the method comprises at least one further step: 4) screwing (28; Dingman et al.) the bearing coupling to a bearing receptacle of the door handle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675